TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00509-CR



             Francois Devon Roberson, aka Francis Devon Roberson, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 69328, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION



               Appellant Francois Devon Roberson seeks to appeal from a judgment of conviction

for murder. See Tex. Penal Code Ann. § 19.02 (West 2011). The trial court has certified that this

is a plea bargain case and Roberson has no right of appeal. Accordingly, the appeal is dismissed for

want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 16, 2012

Do Not Publish